Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 2-6, 8-13, 15-20 and 22-25 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-6 and 8 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 2 and 5 of US Patent 10,515,396 (hereafter ‘396) such that claims 1, 2 and 5 of Patent ‘396 includes all the limitations of claims 2-6 and 8 despite a slight difference in wording.




Instant Application
Patent 10,515,396
 2. (Currently Amended) A method comprising: 
receiving an identification of a first listing and a second listing, the first listing and the second listing being published on an online marketplace; 

receiving a request to perform an action on the first listing and the second listing; 
in response to the request, generating a first event and a second event based on the action, the first event to be performed on the first listing and the second event to be performed on the second listing; and 

4. (Previously Presented) The method of claim 2, wherein the first listing and the additional listing have a common characteristic.  

identifying a first listing and an additional listing having one or more characteristics in common (claim 4 of instant application), the first listing and the additional listing published on an online marketplace; 
receiving a request to perform an operation on the first listing and the additional listing; 
in response to the request, generating a batch of events based on the operation, the batch of events including a first event to be performed on the first listing and a second event to be performed on the additional listing; 
performing the first event on the first listing and the second event on the additional listing.

3. (Previously Presented) The method of claim 2, wherein the first event includes an update to a data store.
2. The method of claim 1 wherein the batch of events includes updates to a data store. 
5. (Previously Presented) The method of claim 2, wherein the action allows management of the first listing and the second listing.  
6. (Previously Presented) The method of claim 2, wherein the action modifies a price.  
8. (Previously Presented) The method of claim 2, wherein the second event comprises modifying at least one portion of information included in the second listing.
5. The method of claim 4, wherein the operation also modifies a price and the batch of events includes a first price change event for the first listing and a second price change event for the additional listing (modifying price which is portion of information of a listing and which is also a management action). 




As to claim 23, claim 1 of Patent ‘396 is silent on receiving a search for the first listing.  However, U.S. Patent 7,844,639 (hereafter ‘639) teaches searching of a listings published via a commerce system [col. 7, lines 45-53].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the searching function of Patent ‘639 in claim 23 of Patent ‘396 to achieve the predictable result of locating a listing to perform an operation on. 

Claims 9-13 and 15 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claims 7-8 and 11 of Patent ‘396.

As to claim 24, this claim is rejected for the same reason as claim 23 above with respect to claim 7 of Patent ‘396 in view of Patent ‘639.

Claims 16-20 and 22 are unpatentable for the same reason as claims 2-6 and 8 above with respect to claims 13-14 and 17 of Patent ‘396.
  
As to claim 25, this claim is rejected for the same reason as claim 23 above with respect to claim 13 of Patent ‘396 in view of Patent ‘639.

Allowable Subject Matter
Claims 2-6, 8-13, 15-20 and 22-25 would be allowable by overcoming the non-statutory double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 

Editing made to a copied section of a code being automatically propagate to multiple copies of the section of the code was disclosed in U.S. Patent 7,395,523.  Creating/listing, deleting, and modifying/editing online auction listings in bulk was disclosed in U.S. Patent 7,844,639, “Sending Items to Online Auction”, “BayWares - Tools for online sellers”,  and “Review: Turbo Lister, eBay’s New Bulk-Listing Tool”.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of independent claims 2, 9 and 16 as a whole.  
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 2, 9 and 16 as a whole.

Response to Arguments 
Applicant's arguments filed on 12/17/21 have been fully reconsidered but they are not persuasive. 
In the remarks, Applicant argued in substance that: 
 Applicant respectfully request the rejections under non-statutory double patenting be withdrawn in light of the Terminal Disclaimer filed on 12/17/21. 
Examiner respectfully traversed Applicant's remarks: 

As to point (a), Applicant is reminded that the terminal disclaimer filed on 12/17/21 failed to include or address the portion of the non-statutory double patenting rejection with respect to US Patent 10,515,396, therefore the rejection is maintain.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199